Title: William R. Griffith to James Madison, 25 December 1829
From: Griffith, William R.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Frankfort Kentucky
                                
                                 25 Decemr 1829
                            
                        
                        
                        I herewith hand you a list of lands in which I presume yourself & relations have an Interest—the
                            tract of 500 acres & 200 acres, and an additional tract of 200 acres which I got from the office in Richmond, all
                            lie on Cloves Creek and in reach of your agent Mr Lee—the settlers resideing on those lands
                            pretend to hold them by virtue of tax sales, which are doubtless illegal—I have looked in the Clerks office of the Court
                            of appeals & find that our late Minister James Barbour sold to Carneal about the year 1805 the 10.000 acre tract
                            which was patented to Thomas Barbour, and was the joint property of the Orange Company The
                            10.000 acres patented in the name of James Barbour has been sold & Conveyed away long since—you cannot reach
                            Those lands as those holding are innocent purchasers—but most evidently the representatives of Madison & Moore
                            have a recourse on The heirs of The Barbours I suggested what I believed the only prudent course relative to the lands
                            sold Bell & Tapscott—and I fear the great delay your business is destined to, will comfirm The Correctness of my
                            Views, please say to your worthy lady, that her political favorite delivered in this Town to the Colonization society a
                            most splendid & eloquent address, which I will forward her when printed—there has been some talk as to
                            nominating him (H Clay) for the presidency there being a decided majority in both houses decidedly in his favour, but it is deemed premature, I wrote you in reply to your last & now consider your
                            family furnished with information to enable you how to proceed, I will cheerfully afford you any aid in my power In haste
                            respectfully
                        
                            
                                Wm R. Griffith
                            
                        
                    The assembly will rise about the 20 Jany when I shall return home, to Daviess County where a letter will find me                        
                            
                            W R Griffith
                        A Grant issued to James Madison for 2000 acres of land on the 30th day of May 1785 lying in Fayette County [ ] Robert Saunders in Elkhorn
                        A Grant issued to James Madison [ ] of Benjamin Powell for 200 acres of land on the 15th day of July 1785 lying in the County of Jefferson on
                            Clover Run a branch of Ohio
                        A Grant issued to James Madison [ ] of Samuel Young for 200 acres of land on the 15th day of July 1785 lying in Jefferson
                            County on Clover Creek formerly called Hargis fork *
                        A Grant issued to James Madison for 500 acres of land on the 23d day of January 1786 lying in Jefferson on Clear Creek a
                            branch of Ohio.
                        A Grant issued to Ambrose Madison for 975 acres of Land on the 16th day of February 1793 lying in Fayette county on
                            the main fork of Elkhorn
                        Teste
                        M M Foster RSO
                        by E A Macurdy D R.
                        * also 200 acres adjoining hereto patented same time
                                                
                            W R Griffith
                            
                        